*891Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered June 26, 2003. The order denied defendant’s motion to vacate an order, dated November 29, 2001, appointing a custodian of the Uniform Gift to Minors Act accounts of the parties’ children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied defendant’s motion pursuant to CPLR 5015 (a) (3) seeking to vacate an order appointing a custodian of the Uniform Gift to Minors Act (EPTL former 7-4.1 et seq.) accounts belonging to the parties’ children. CPLR 5015 (a) (3) authorizes the court to vacate an order upon the ground of “fraud, misrepresentation, or other misconduct of an adverse party” (emphasis added). The alleged misconduct of defendant’s former attorney does not warrant vacatur of the order under that section. Nor is vacatur warranted “based on the court’s inherent discretionary power to vacate its own [orders]” (Woodson v Mendon Leasing Corp., 100 NY2d 62, 69 [2003]; see Dyno v Lewis, 300 AD2d 784, 785 [2002], lv dismissed 99 NY2d 651 [2003]; cf. Lanc v Donnelly, 184 AD2d 840 [1992]). We have considered defendant’s remaining contentions and conclude that they are lacking in merit. Present—Green, J.P., Hurlbutt, Kehoe, Martoche and Hayes, JJ.